DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 
	The filing of AFCP2.0 on 6/27/2022 is acknowledged.  However, RCE filing supersedes AFCP2.0 practice because it reopens prosecution, whereas AFCP2.0 is done when prosecution is closed. 

Withdrawn Rejections
The rejection of claims 1, 2, 5, 6, 9, 12, 15-20, 22-24, 28, 31, 33-35, and 39, under 35 U.S.C. 103 as being unpatentable over Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS), and further in view of Shin (Shin et al.  Human Gene Therapy 23:202-209, Feb 2012; of record in IDS), is withdrawn.  The cited arts do not teach the therapeutic proteins is ApoE2.
The rejection of claims 3, 4, 7, 26, 38, and 40-41, under 35 U.S.C. 103 as being unpatentable over Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS), and further in view of Gao (US 2013/0195801 Pub date:8/1/2013 effective filing date:4/23/2010) and Shin (Shin et al.  Human Gene Therapy 23:202-209, Feb 2012; of record in IDS), is withdrawn.  The cited arts do not teach the therapeutic proteins is ApoE2.



  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-8, 11-16, 17-19, 26, 28, 29, 31, 33-35, and 38-41, as amended, previously presented, or newly added, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,391,184. Although the claims at issue are not identical, they are not patentably distinct from each other because overlapping non-mutually exclusive scope.
Regarding instant claim 1, patent claim 1 discloses a method of delivering a therapeutic agent to the central nervous system of a mammal, comprising administering to the mammal's cisterna magna an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal such that the cell expresses the therapeutic agent in the mammal.  Patent claim 1 further specifies the administration of an immunosuppression agent, alternatively the route of administration can be by brain ventricle, subarachnoid space, or intrathecal space, the therapeutic agent is TPP1 and the mammal is a primate.  As such, patent claim 1 is a species of instant claim 1, therefore rendering instant claim 1 obvious.
Regarding instant claim 2, patent claim 2 discloses a method of treating a disease in a mammal comprising administering to the mammal's cisterna magna an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal, wherein the cell expresses the therapeutic agent so as to treat the disease. These disclosures expressly disclose all the limitations of instant claim 2.  Patent claim 2 more narrowly specifies that the method also administers an immunosuppression agent, the route of administration can alternatively also be by brain ventricle, subarachnoid space or intrathecal space,  the disease is LINCL, the therapeutic agent is TPP1 or CLN2, and the mammal is a primate.  As such patent claim 2 is a species of instant claim 2, therefore rendering instant claim 2 obvious.
Regarding instant claim 3, patent claim 1 discloses method of delivering a therapeutic agent to the central nervous system of a mammal, comprising administering to the mammal's brain ventricle, subarachnoid space, or intrathecal space an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal such that the cell expresses the therapeutic agent in the mammal.  These disclosures expressly disclose the limitations of instant claim 3.  Patent claim 1 more narrowly specifies that the method also administers an immunosuppression agent, that the route of administration can also be by cisterna magna, that the therapeutic agent is TPP1 and that the mammal is a primate.  Thus, patent claim 1 is a species of instant claim 3, thus rendering instant claim 3 obvious.
Regarding instant claim 4, patent claim 2 discloses method of treating a disease in a mammal comprising administering an immunesuppression agent to the mammal and administering to the mammal's brain ventricle, subarachnoid space or intrathecal space an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal, wherein the cell expresses the therapeutic agent so as to treat the disease.  These disclosures expressly disclose all of the limitations of instant claim 4.  Patent claim 2 more narrowly specifies that an immunosuppression agent is administered, the route of administration can also be via the cisterna magna, the therapeutic agent is TPP1 or CLN2, the disease is LINC, and the mammal is a primate.  Therefore, patent claim 2 is a species of instant claim 4, thus rendering instant claim 4 obvious.
Regarding instant claim 5, patent claim 3 discloses the method of claim 1, wherein the cell expresses the therapeutic agent and secretes the therapeutic agent into the CSF.  Thus, patent claim 3 expressly discloses all the limitations of instant claim 1.
Regarding instant claim 6, patent claim 4 discloses the method of claim 1, wherein the cell is an ependymal, pial, endothelial, brain ventricle, and/or meningeal cell. Thus, patent claim 4 expressly discloses all of the limitations of instant claim 6.
Regarding instant claim 7, patent claim 1 discloses the further administration of the rAAV via brain ventricle, subarachnoid space, and/or intrathecal space.
Regarding instant claim 8 and 11, patent claim 1 species that the mammal is a primate, thus disclosing a non-rodent mammal (claim 8), more specifically a primate (claim 11).  
Regarding claim 12, patent claim 5 specifies the primate as a human, thus disclosing all of the limitations of instant claim 12.
Regarding claim 13, patent claim 1 discloses a nucleic acid encoding the therapeutic agent.  Thus, patent claim 1 expressly discloses all of the limitations of instant claim 13.
Regarding instant claim 14, patent claim 1 specifies the protein TPP1.  Thus, patent claim 1 expressly discloses the limitations of instant claim 14.
Regarding instant claim 15, patent claim 1 discloses a nucleic acid encoding a therapeutic agent, wherein the therapeutic agent it TPP1, which is a lysosomal hydrolase.  Thus, patent claim 1 expressly discloses the limitations of instant claim 15.
Regarding instant claim 16, patent claim 1 discloses TPP1.  Thus, patent claim 1 expressly discloses the limitations of instant claim 16.
Regarding instant claims 17-19, patent 2 discloses a LINC, which is a LSD as claimed. Thus, patent claim 2 expressly discloses the limitations of instant claims 17-19.
Regarding instant claim 26, patent claim 6 discloses the method of claim 1, wherein the rAAV particle is injected at 1-4 locations in the brain.  Thus, patent claim 6 expressly discloses the limitations of instant claim 26.
Regarding instant claims 28 and 29, patent claim 7 discloses the method of claim 1, wherein the rAAV particle is an rAAV2, rAAV4, rAAV5 and/or rAAV9 particle.  Thus, the patent claim expressly discloses the limitations of instant claims 28 and 29.
Regarding claim 31, patent claim 8 discloses the method of claim 1, wherein the rAAV particle comprising the therapeutic agent is administered in a single dose to the mammal's cisterna magna.  Thus, patent claim 31 expressly discloses all the limitations of instant claim 31.
Regarding claim 32, patent claim 1 further administers an immunosuppression agent.  As such, patent claim 1 expressly discloses all of the limitations of instant claim 32.
Regarding claim 33, patent claim 9 discloses the method of claim 1, wherein the immunesuppression agent is an anti-inflammatory agent.  Thus, patent claim 9 expressly discloses all of the limitations of instant claim 33.
Regarding claim 34, patent claim 10 discloses the method of claim 9, wherein the anti-inflammatory agent is mycophenolate.  Thus, patent claim 10 expressly discloses all of the limitations of instant claim 34.
Regarding claim 35, patent claim 1 does not disclose the claim dose of the rAAV.  However, means of determining an effective dose for CSF delivery are well established in the art and thus an obvious variant of patent claim 1.
Regarding claim 38, patent claim 2 disclose administration to cisterna magna, brain ventricle, subarachnoid space, or intrathecal space, thus disclosing the limitations of instant claim 38, rendering it obvious.
Regarding 39-41, patent claim 9 discloses the immunosuppressant is an anti-inflammatory agent.

(2) Claims 3 and 4, as amended, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 14/402,064 (reference application) in further view of Liu (Liu et al. The Journal of Neuroscience 25(41):9321-9327, 2005) and in view of Shin (Shin et al.  Human Gene Therapy 23:202-209, Feb 2012; of record in IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
Regarding instant claims 3 and 4, copending claim 4 teaches a method of delivering (i.e. as claimed in instant claim 3) a human protein ApoE (i.e. a therapeutic agent as claimed in the instant claims) to the CNS of a non-rodent mammal to treat Alzheimer’s disease (i.e. treat a disease in a mammal as claimed in instant claim 4). The copending claim’s method comprising administering to the ependymal cell (i.e. administering to the mammal’s brain ventricle as claimed in the instant claims) an AAV2 particle comprising an AAV2 capsid protein and a vector comprising a nucleic acid encoding the human proteins ApoE protein inserted between a pair of AAV2 ITRs (i.e. an rAAV vector as claimed comprising a capsid protein and a nucleic acid sequence encoding a therapeutic protein inserted between ITRs).  The copending claims are silent as to express and secretion of the cells.  However, Liu teaches that transfection of ependymal cells with an rAAV comprising a capsid protein and a nucleic acid encoding a therapeutic protein inserted between ITRs successfully result in expression and secretion to the therapeutic protein into the CSF (see abstract).  Thus, Liu teaches that the method step of copending claim 4 would reasonably be expected to result in the expression and secretion of the therapeutic protein into the CSF (i.e. to infect cells that contact the CSF of the mammal, wherein the cells express the therapeutic protein and treat the disease as claimed in the instant claims).  Thus, the copending claims is an obvious species of the instant claims.
The amended claims now require that the method additionally comprise administering an immune agent.  However, Shin teaches the additional administration of an immunosuppressant with AAV administration because it improves expression of its transgene present in the AAV.  As such, Shin renders the limitations provided by amendment obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(3) Claims 1-8, 11-16, 18, 19, 26, 28, 29, 31, 33-35, 38, as amended or previously presented are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-7, 13, 21, 22, 24, 28, 42, 45, 49, 50, 55, 62, and 37 of copending Application No. 14/402,064 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
The instant claims are more broadly directed to a treating any disease with any therapeutic agent.  In contrast, the copending claims treat FTD with the therapeutic sequence of SEQ ID NO:1.  Thus, the copending claims disclose a species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(4) Claims 1-4, as amended, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of copending Application No. 16/344298 (reference application) in further view of Shin (Shin et al.  Human Gene Therapy 23:202-209, Feb 2012; of record in IDS).
.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
The instant claims are more broadly directed to a treating any disease with any therapeutic agent.  In contrast, the copending claims treat LSD with the polypeptide having lysosomal hydrolase activity.  Thus, the copending claims disclose a species of the instant claims.  The newly added amendments specify that the method further comprise administering an immunosuppressant agent.  This is rendered obvious by Shin for reasons discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(5) Claims 1-4, as amended, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of copending Application No. 15769931 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
The instant claims are more broadly directed to a treating any disease with any therapeutic agent.  In contrast, the copending claims treat LSD with the polypeptide having lysosomal hydrolase activity.  Thus, the copending claims disclose a species of the instant claims.  It is noted that like the instant claims. Copending claim 14 as been amended to include the administration of an immunesuppression agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In Applicants’ remarks, Applicant requests that the double patenting rejections be held in abeyance until allowable subject matter has been determined.  Applicants’ request is granted and the rejections are maintained in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claims 1, 2, 5, 6, 8, 11-14, 16, 19, 26 28, 29, 31, 33-35, and 39, as amended, previously presented, or newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS), and further in view of Shin (Shin et al.  Human Gene Therapy 23:202-209, Feb 2012; of record in IDS) and Verlinden (US2002/0107213).
Regarding claims 1 and 2, Tubert teaches a method for treating a subject or individual having neurodegenerative disease by administering the nucleotide sequences, gene constructions, viral vector particles, expression vectors, or pharmaceutical compositions of the claimed invention (p. 6, [0077], lines 1-5).  These teachings encompass a method of delivering a therapeutic agent, that is a viral vector.  Tubert teaches a preferred embodiment of the viral particle is an AAV particles comprising a first vector comprising SEQ ID NO:1 interposed between a first AAV terminal repeat and a second AAV terminal repeat, a CAG or hAAT promoter operably linked to SEQ ID NO:1, a second vector comprising an AAV rep gene and an AAV cap gene, and a third vector comprising and adenovirus helper function gene ([0069]-[0074]).  These teachings encompass the limitations of the claimed AAV particle that is administered.  Tubert teaches administering the viral particle via intracisternal delivering by injection the AAV particle to the cisterna magna ([0027]; [0135]).  These teachings encompass delivering a therapeutic agent to the CNS.  Tubert teaches that this route of administration allows for the distribution of the virus through the CSF and allows for the transduction of areas distant to the point of injection.  Tubert teaches that when such a vector, further comprising a GFP reporter gene, was administered to the cisterna magna the vectors were expressed by cells in regions close to the cisterna magna and distant to the cisterna magna including spinal cord, ventral motor neurons, and astrocytes from nearby ganglia ([0135]).  These teachings encompass the limitations “in a manner effective to infect a cell that contacts the CSF of the mammal such that the cell expresses the therapeutic agent in the mammal".  These teaching also encompass wherein the mammal is a non-rodent mammal.  
Tubert does not teach that their gene therapy method further comprising administering an immunosuppression agent.  However, Shin teaches that in contrast to mice, direct delivery of AAV vectors to non-rodent models, such as dogs, is associated with considerable immune rejection.  Shin teaches that administration of immunosuppression agents, cyclosporine and mycophenolate mofetil, effectively reduced AAV immune reaction (p. 202, col 2, last par, lines 9 to p. 203, col 1, line 3).  
As such, it would have been obvious to an artisan of ordinary skill at the time of effective filing to additionally administering immunosuppression agents, cyclosporine and mycophenolate mofetil, to the non-rodent mammal administered the AAV gene therapy vector in the method of Tubert to arrive that the invention as recited in amended claims 1 and 2.  The artisan would have a reasonable expectation of success because Shin teaches that immunosuppressive therapy in combination with AAV gene therapy is effective.  Further, the artisan would be motivated to include an administration of immunosuppressive agents, as taught by Shin, because Shin teaches that such immunosuppressive therapy reduced the immune response associated with the administration of the AAV gene therapy vector that hinders the effectiveness of AAV gene therapy in non-rodent mammals.
Tubert does not teach that the therapeutic protein is a protective isoform having 80% identity to APOE2.  However, Verlinden a human gene therapy for treating Alzheimer comprising administering APOE2 genes to cerebral sites of disease ([0015]-[0019]).  
As such, it would have been obvious to an artisan of ordinary skill in the art to substitute the coding sequence of SEQ ID NO:1 encoding a therapeutic protein in the method of Tubert in view of Shin with an APOE2 sequence and gene therapy, to allow for use in treatment of Alzheimers, as taught by Verlinden.  As artisan would have been motivated to adapt the Tubert delivery method for the treatment of Alzheimers because Tuberts delivery method effectively delivers the therapeutic gene and protein to the CNS site of pathology in Alzheimers.  An artisan would have a reasonable expectation of success again because the delivery method of Tuberts delivers an effective amount of the therapeutic to the site of action in the CNS impacted in Alzheimer’s patients.  Thus Tuberts in view of Shin and Verlinden render claims 1 and 2 obvious.
	Regarding claim 5, Tubert teaches multiple embodiments of the therapeutic AAV vector that comprises secretory signal, the machinery necessary for secretion of the therapeutic protein from the cell expressing it ([0114]; [0087]; [0098]; [0101]; [0134]; [0135]).  Also, as discussed above, Tubert teaches that the reporter proteins were found in the region of the site or administration and distantly by distribution through the CSF.  As such, Tubert demonstrates that the therapeutic agent is expressed and secreted into the CSF.  
	Regarding claim 6, Tubert teaches that the cell an ependymal, pial, endothelial, brain ventricle, and/or meningeal cell as discussed above ([0135]). 
	Regarding claims 8, 11, and 12, Tubert teaches that the individual can be an arbitrary animal, preferably human or non-human mammal, more preferably mouse, rat, other rodents, rabbit, dog, cat, pig, cow, horse or primate, further more preferably human ([0045]).  
	Regarding claims 13 and 14, Tuber teaches a nucleic acid therapy via a viral vector as discussed above.  Tuber also teaches that a therapeutic protein end-product is produced as discussed above.  
	Regarding claim 16, Tubert in view of Shin and Verlinden teach ApoE2 as discussed above.
	Regarding claim 19, Tubert in view of Shin and Verlinden teach Alzheimer’s as discussed above.
Regarding claim 26, Tubert teaches injecting the particle into at least one location in the brain as discussed above. 
Regarding claims 28 and 29, Tubert teaches that the AAV particle is a rAAV2, rAAV5, and/or rAAV9 ([0059]). 
	Regarding  claim 31, Tubert teaches that only one administration to the cisterna magna may be sufficient because the promoter and the nucleotide sequence of the therapeutic protein located between the inverted terminal repeats (ITR) are incorporated in the genome of the cells of the individual ([0015]).  
Regarding claims 33, 34, and 39, these claims specify that immunosuppression agent is an anti-inflammatory agent, more particularly mycophenolate.  Mycophenolate is taught by Shin as discussed above.  
	Regarding claim 35, Tubert teaches a dose of 5.times.10.sup.10 vector genomes of the appropriate vector was administered intracisternally to 2 month old animals, which were sacrificed and analyzed 2 weeks later. Adeno-associated virus serotype 9 demonstrated the highest efficiency of transduction in all analyzed areas. Syringe indicates the route of vector delivery, the cisterna magna ([0027]).  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable. The claimed method was known in the art at the time of filing as indicated by Tubert in view of Shin and Verlinden. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

(2)  Claims 3, 4, 7, 26, 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS), and further in view of Gao (US 2013/0195801 Pub date:8/1/2013 effective filing date:4/23/2010) and Shin (Shin et al.  Human Gene Therapy 23:202-209, Feb 2012; of record in IDS) and Verlinden (US2002/0107213). 
Tubert teach the claimed invention as discussed above. Tubert does not teach using administering to multiple brain locations, such as 2 to 5 position in the brain (claim 26) or more particularly administering to the cisterna magna and one of the brain ventricle, subarchnoid space, or intrathecal space (claims 3, 4,  7, and 38).  However, Gao teaches combined intrathecal/intraventricular administration that broadens the regions of the brain infected and transduced with the AAV viruses ([0146]; [0147]).  As such, Gao provides motivation to inject the AAV into multiple brain locations.  Also, Tubert demonstrates that cisterna magna administration as discussed above Gao teach effective ventricular administration as discussed above.  
As such, it would have been obvious to an artisan of ordinary skill at the time of effective filing to use multiple routes of administration, as taught by Gao, in the methods of Tubert.  Further, it would also have been obvious to choose from the combination of cisterna magna administration, as taught by Tubert, and a ventricular administration, as taught by Gao, subarachnoid space administration, as taught by Gao, and/or intrathecal space administration, as taught by Gao, from a finite number of predictable combined routes of administration to predictably arrive at the claimed methods of claims 7, 26, and 38.  An artisan would have a reasonable expectation of success because all three arts demonstrate that these routines of administration successfully transduce desired part of the brain and introduce both the AAV virus and its transgene product into the CSF.  Further an artisan would be motivated to use combined routes of administration because Gao demonstrates that it provides for a broader range of robust transduction.
Tubert in view of Goa does not teach that their gene therapy method further comprising administering an immunosuppression agent.  However, Shin teaches that in contrast to mice, direct delivery of AAV vectors to non-rodent models, such as dogs, is associated with considerable immune rejection.  Shin teaches that administration of immunosuppression agents, cyclosporine and mycophenolate mofetil, effectively reduced AAV immune reaction (p. 202, col 2, last par, lines 9 to p. 203, col 1, line 3).  
As such, it would have been obvious to an artisan of ordinary skill at the time of effective filing to additionally administering immunosuppression agents, cyclosporine and mycophenolate mofetil, to the non-rodent mammal administered the AAV gene therapy vector in the method of Tubert to arrive that the invention as recited in amended claims.  The artisan would have a reasonable expectation of success because Shin teaches that immunosuppressive therapy in combination with AAV gene therapy is effective.  Further, the artisan would be motivated to include an administration of immunosuppressive agents, as taught by Shin, because Shin teaches that such immunosuppressive therapy reduced the immune response associated with the administration of the AAV gene therapy vector that hinders the effectiveness of AAV gene therapy in non-rodent mammals.
Tubert does not teach that the therapeutic protein is a protective isoform having 80% identity to APOE2.  However, Verlinden a human gene therapy for treating Alzheimer comprising administering APOE2 genes to cerebral sites of disease ([0015]-[0019]).  
As such, it would have been obvious to an artisan of ordinary skill in the art to substitute the coding sequence of SEQ ID NO:1 encoding a therapeutic protein in the method of Tubert in view of Gao and Shin with an APOE2 sequence and gene therapy, to allow for use in treatment of Alzheimers, as taught by Verlinden.  As artisan would have been motivated to adapt the Tubert delivery method for the treatment of Alzheimers because Tuberts delivery method effectively delivers the therapeutic gene and protein to the CNS site of pathology in Alzheimers.  An artisan would have a reasonable expectation of success again because the delivery method of Tuberts delivers an effective amount of the therapeutic to the site of action in the CNS impacted in Alzheimer’s patients.  Thus Tuberts in view of Gao, Shin and Verlinden render claims 1 and 2 obvious.
Regarding claim 38, Gao teaches administering to the brain ventricle, subarachnoid space and/or intrathecal space as discussed above.
Regarding claims 39-41, Shin discloses an immunosuppressant agent that is anti-inflammatory.  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Tubert in view of Gao,  Shin, and Verlinden. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 specifies the therapeutic agent as a nucleic acid.  Claim 14 specifies the therapeutic agent as a protein.  However, these embodiments of claims 13 and 14 are broader than the nucleic acid encoding an ApoE2 protein in the base claim.  As such, claims 13 and 14 are not further limiting the base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites the therapeutic agent at a nucleic acid.  However, the base claim more narrowly defined the therapeutic agent as a nucleic acid encoding an ApoE2 protein.  As such, the intended scope of the claim is not apparent because it is not apparent if the scope of the therapeutic agent is to broadly encompass a nucleic acid as recited in claim 13 or more narrowly encompass a nucleic acid encoding an ApoE2 protein as recited in the base claim.
Claim 14 recites the therapeutic agent at a protein.  However, the base claim more narrowly defined the therapeutic agent as a nucleic acid encoding an ApoE2 protein.  As such, the intended scope of the claim is not apparent because it is not apparent if the scope of the therapeutic agent is to broadly encompass a protein as recited in claim 14 or more narrowly encompass a nucleic acid encoding an ApoE2 protein as recited in the base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(1) Claims 1-8,11-14,16,19,26,28-29,31,33-35 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When determining if a newly added recitation by amendment has adequate written description, the specification and claims, as originally filed, are examined to determine if they provide an explicit or implicit disclosure of the newly added recitation.
The claims newly recite, “wherein the therapeutic agent is a protective ApoE isoform having 80% homology to ApoE epsilon 2”. The specification and claims, as originally filed, fails to recite a literal disclosure for this newly added recitation.  The closest disclosure found is as follows:
[0017] In certain embodiments, the therapeutic protein is a protective ApoE isoform protein. As used herein, the term "protective ApoE isoform" is used to distinguish ApoE isoforms that decrease the risk of Alzheimer's disease by at least 5%, such as 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100% or more.
[0018] In certain embodiments, the protective ApoE isoform has at least about 80% homology to ApoE 2. In certain embodiments, the protective ApoE isoform has 100% homology to ApoE 2.
	Thus the specification only discloses that the protective ApoE2 isoform has 100% homology to ApoE2, not 80% as recited by the claims.  Thus the specification also fails to provide an implicit description for the newly added recitation.
	In conclusion, the above newly added recitation by amend constitutes new matter because neither the specification nor claims, as originally filed, provide an explicit or adequate implicit disclosure of the newly added recitation.

(2) Claims 1-8,11-14,16,19,26,28-29,31,33-35 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims newly recite the genus, “a protective ApoE isoform having 80% homology to ApoE epsilon 2”.
When determining if a genus has adequate written description, the specification is reviewed to determine if a representative number of species has been disclosed in a manner that teaches the complete structure of the genus and/or if an adequate description of the structural and functional characteristics of the genus have been described by its relevant features. 
In the instant case, the specification teaches that ApoE2 is the protective isoform of ApoE.  The specification also teaches a sequence with 100% identity to ApoE2.  However, 80% homology to ApoE2 encompasses many more sequences with deletions, substitution, additional, and truncation to a limit of 20% of the ApoE2 sequence.  The specification does not provide description of any species or regions of the ApoE2 that must be conserved to maintain its protective and ApoE2 function.  The specification also does not provide any nucleotide that can be changed in the ApoE2 sequence while maintaining its protective and ApoE2 function.  As such, the specification has not provided a representative number of species of 80% homologous of ApoE2 to adequately describe the complete structure of the genus.  The specification also has not provided adequate structural functional requirements of the genus to arrive at the conclusion that Applicant was in possession of the complete genus at the time of effective filing.  As such, the genus, 80% homology to ApoE2 lacks adequate written description.
(3)	Claims 2, 4, 38, 39, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Alzheimer’s in a mammal…wherein the therapeutic agent is ApoE2, does not reasonably provide enablement for treatment of any neurodegenerative disease other than Alzheimer’s in a mammal with ApoE2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  A gene therapy method for treating a neurodegenerative disease by administering an AAV vector comprising a nucleic acid encoding an ApoE2 protein to the CSF of the mammal.
Breadth of the Claims: The claims specifies the disease as a neurodegenerative disease.  The breadth therefore is to any neurodegenerative disease, including but not limited to Alzheimer’s disease, ALS, Friedreich ataxia, Huntington’s disease, Lewy body disease, Parkinson’s disease, and spinal muscular atrophy.  Thus, the breadth of the claims encompasses treating any species of neurodegenerative disease with ApoE2 gene therapy.
Specification Guidance: The specification teaches the following: 
[0017] In certain embodiments, the therapeutic protein is a protective ApoE isoform protein. As used herein, the term "protective ApoE isoform" is used to distinguish ApoE isoforms that decrease the risk of Alzheimer's disease by at least 5%, such as 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100% or more.
[0018] In certain embodiments, the protective ApoE isoform has at least about 80% homology to ApoE 2. In certain embodiments, the protective ApoE isoform has 100% homology to ApoE 2.
[0132] There are several different human apolipoprotein E (ApoE) isoforms, the presence of some of these isoforms in the brain increase the risk for Alzheimer's disease (AD), whereas the presence of other isoforms decreases the risk for AD. The presence of the ApoE c4 isoform is a strong genetic risk factor for late-onset, sporadic AD. (Casellano et al., Sci Transl Med, 3(89):89ra57 (29 Jun. 2011).) The ApoE 4 allele strongly increases AD risk and decreases age of onset. On the other hand, the presence of the ApoE 2 allele appears to decrease AD risk. It is suggested that human ApoE isoforms differentially affect the clearance or synthesis of amyloid-.beta. (A.beta.) in vivo.
[0133] In certain embodiments, the nucleic acid being administered encodes ApoE, a ApoE that has substantial identity to wildtype ApoE, or a variant, mutant and/or or fragment of ApoE. In certain embodiments, the nucleic acid encodes ApoE 2, an ApoE 2 that has substantial identity to wildtype ApoE 2, and/or a variant, mutant or fragment of ApoE 2.
As such, the specification fails to provide specific guidance to any other neurodegenerative diseases that could be treated by ApoE2 gene therapy other than Alzheimer’s.  Therefore, the specification only enables the treatment of Alzheimer’s.
State of the Art:  A search for diseases that would be treated by ApoE2 gene therapy solely guidance to the treatment of Alzheimers.  Further, the art teaches that other neurodegenerative diseases are treated by gene therapies other than ApoE2 gene therapy.  For examples, Feng and Maguire-Zeiss (CNS Drugs 2010 24(3):177-192) report that Parkinson’s disease gene therapy clinical trials are delivering genes for AADC, tyrosine hydroxylase, GTP cyclohydrolase, GAD isoforms, and neurturin (p. 181, Table 1).  Federici and Boulis (Neurobiology of Disease 48 (2012): 236-242) reports that ASL gene therapies deliver genes for GDNR, IGF-1, and VEGF for therapeutic treatment (p. 239).  As such, the art teaches that not all neurodegenerative diseases will predictably be treated by APOE2 gene therapy.  
Amount of Experimentation:  Since the specification and the art at the time of the invention solely provide guidance to Alzheimer’s that can be treated by ApoE2 gene therapy, discovery experimentation would need to be provided to determine IF any other neurogenerative diseases can be treated by ApoE2 gene therapy.  This level of discovery experimentation goes beyond routine optimization into experimentation to determine IF the method is enabled for any other neurodegenerative disease.  Therefore, the amount of experimentation needed would be considered undue.
In conclusion, the breadth of the claims encompassing ApoE2 gene therapy to treat any neurodegenerative disease is not enabled.  The specification and the art at the time of the invention solely provides specific guidance to treatment of Alzheimer’s with ApoE2 gene therapy.  Further, the art also teaches that not all neurodegenerative disease species will be predictably treated with ApoE2 gene therapy and undue experimentation would be necessary post-filing to determine if ApoE2 gene therapy would be therapeutic to other neurodegenerative disease.  
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632